Citation Nr: 1607349	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-24 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a right knee disability.  

2. Entitlement to service connection for a bilateral hand rash. 

3. Entitlement to service connection for an eye disability, claimed as loss of eyesight.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran engaged in periods of active duty for training (ACDUTRA) while in the Army National Guard from August 1999 to December 1999; served on active duty service from October 2001 to May 2002 and January 2003 to September 2003;  and appears to have served in the National Guard/Reserves in the intervening years, presumably with additional periods of ACDUTRA and inactive duty for training (INACDUTRA).  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. There is no current diagnosis pertaining to a right knee disability. 

2. The Veteran does not have a chronic skin disability manifested by a hand rash. 

3. The Veteran's refractive error is not a disability for VA purposes; the Veteran's claimed light sensitivity is not a superimposed disability or related to service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 101, 106, 316, 502, 503, 504, 505, 1110, 111, 1117, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.203, 3.303, 3.317 (2015).

2. The criteria for service connection for a bilateral hand rash have not been met. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

3. The criteria for service connection criteria for an eye disability, claimed as loss of eyesight, have not been met. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in April 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Furthermore, a VA examination was not obtained for the service connection claims for a right knee disability, bilateral hand rash and eye disability.  As discussed below, there is no medical or other competent evidence suggesting a nexus between a bilateral hand rash and eye disability and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




II. Service Connection

The Veteran asserts he is entitled to service connection for a right knee disability, bilateral hand rash, and an eye disability, claimed as loss of eyesight.  

As an initial matter, the Board notes that the Veteran has not alleged nor is there evidence that the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2014) are not for application.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection may also be granted for disability resulting from disease or injury incurred or aggravated during ACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 38 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  In general, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the member's initial period of training.

Active military service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident (CVA) which occurred during such training.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  INACDUTRA includes duty (other than full-time duty) under sections 316, 502, 503, 504, or 505 of title 32 (32 U.S.C.S. §§ 316, 502, 503, 504, or 505), or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty or ACDUTRA, from an injury incurred or aggravated while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during a period of INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110 (2015).

Under VA law, "veteran" status must be established as a condition of eligibility for service connection benefits with respect to any period of ACDUTRA or INACDUTRA associated with enlistment in a Reserve component of one of the Armed Forces.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C.A. §§ 1110, 1131.  The fact that a claimant has established status as a veteran for purposes of other periods of service does not obviate the requirement for establishing veteran status for purposes of the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C.A. §§ 1111, 1153, and the presumptions of service connection accorded certain diseases under the pertinent sections of the statute and regulations do not apply.  See Bowers, 26 Vet. App. at 206-07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that presumptions of service connection and the presumptions of soundness and aggravation cannot apply to appellants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ADT); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status (citing Biggins, 1 Vet. App. at 478)). 

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, defining the type of evidence accepted to verify service dates.

Subsequent to his ACDUTRA service, the Veteran served on active duty in the Persian Gulf during the Gulf War.  Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  To constitute a "qualifying" chronic disability, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

The term "objective indications of chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: Fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, menstrual disorders.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): An undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: Chronic fatigue syndrome; Fibromyalgia; Irritable bowel syndrome; Any diagnosed illness that the Secretary determines warrants a presumption of service-connection; or Any other illness that the Secretary determines meets the following criteria for a medically unexplained chronic multisymptom illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability shall be considered service connected for purposes of all laws of the United States.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4). 

The applicable presumptive period specified in 38 C.F.R. § 3.317(a)(1)(i) has been extended several times and it currently ends December 31, 2016. 

Compensation shall not be paid if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

The Board has reviewed all the evidence in the Appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Knee Disability

The Veteran asserts he is entitled to service connection for a right knee disability.  Specifically, he claims in a July 2013 statement that he fractured his right knee while playing football in high school in 1997.  While attending basic training from August 1999 to December 1999, he did a tremendous amount of running, walking, marching, and hiking, which put stress on his right knee.  In the summer of 2002, he re-injured his right knee.  He avers the stress from eight months of standing 12 hours a day while activated with the 747 MP Co. and working at Logan airport in support of Operation Noble Eagle caused the re-injury.  Additionally, in his substantive appeal he contends that his right knee pain continues to hinder his everyday activities.

Prior to ACDUTRA in September 1997, the Veteran had a magnetic resonance imaging (MRI) of right knee.  It revealed a minimal but definite concavity present in the midportion of the weightbearing surface of the lateral femoral condyle.  Moderate joint effusion was present and a minimal compression fracture of the midportion of the lateral femoral condyle with marrow edema.  

The Veteran's December 1998 entrance examination into ACDUTRA service found his lower extremities were normal.  During ADUTRA in September 1999, he was seen for complaints of a right knee infection, drainage, pain, and swelling for four days.  He was positive for edema, weeping, and warm to touch.  His assessment was cellulitis.  

For the Veteran's period of active duty service in October 2001 to May 2002, the Veteran's October 2001 pre-deployment heath assessment does not note any pre-existing right knee problems or disability.  In 2002, a record from a private hospital records that the Veteran was seen for a right knee injury and given an immobilizer.  The specific month of this record in 2002 is illegible and the Veteran only served on active duty service in 2002 until May.  The Veteran specifically asserts in his July 2013 statement that his injury occurred in the summer of 2002, but he does not explain whether this injury occurred during active duty service, ACDUTRA, or INACDUTRA.  

The Veteran maintains that he currently has right knee pain.  While the Veteran is competent to describe symptoms such as right knee pain, the VA does not grant service connection for symptoms alone without an identified basis for those symptoms.  There must be a current disability, not just symptoms.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Accordingly, service connection cannot be granted for pain.  Additionally, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), providing a diagnosis of current right knee disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Although the September 1997 MRI notes the Veteran had a definite concavity present in the midportion of the weightbearing surface of the lateral femoral condyle and a minimal compression fracture, there is no indication these conditions are chronic.  There are no complaints or treatments of such right knee conditions in the record.  

While the September 1999 record during ACDUTRA service found the Veteran had cellulitis, a skin condition, the Board finds this was an acute and transitory condition that resolved well prior to discharge from service.  Indeed, the Veteran did not complain of or seek treatment for this skin condition at any other time.  

Moreover, while the Veteran asserts in a July 2013 statement that in the summer of 2002 he re-injured his right knee, averring the stress from eight months of standing 12 hours a day while activated with the 747 MP Co. and working at Logan airport in support of Operation Noble Eagle caused the re-injury, there is no indication that the 2002 medical record occurred during active duty service, ACDUTRA, or INACDUTRA.  Furthermore, the Veteran does not contend such a record occurred during any period of service.   

Notwithstanding pre-service or any other service treatment records, as the Board has found there is no current right knee disability, no further analysis is necessary.  The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Bilateral Hand Rash and Eye Disability

The Veteran asserts he is entitled to service connection for a bilateral hand rash and an eye disability, claimed as loss of eyesight.  Specifically, he avers that his rash first developed while activated with the 747 MP CO. and working at Logan Airport in the support of Operation Noble Eagle from October 2001 to May 2002.  While conducting airport security, he checked passenger's identifications.  Sometimes, he wore gloves while taking and reviewing identifications, but sometimes he did not.  The rash first occurred on the back of his hands that winter and did not go away for over a month.  He then saw a VA doctor and was prescribed cream.  

He elaborated in his September 2014 substantive appeal that he was never issued gloves while checking identifications and to this day, the rash comes back a few times a year.  In regards to his eye disability claim, in 2003 he spent seven months in Afghanistan for Operation Enduring Freedom.  He was never issued any kind of eye protection from the sun during his deployment. He worked every day from January through September and most of his time he was outside in the desert sun with no issued eye protection.  He asserts this was why his eye prescription needed to be strengthened every year since his deployment and why his eyes are extremely sensitive to bright sunlight.  

Service treatment records reflect that the Veteran reported on his December 1998 report of medical history that he wore glasses or contact lenses.  An August 1999 record notes the Veteran's eyes were examined.  He wore contact lenses and was diagnosed with myopia.  Spectacles were noted for full time wear.  The Veteran's January 2003 examination notes his eyes and skin were normal.  It further notes the Veteran wore contacts.  His January 2003 report of medical history notes he wore corrective eyewear for nearsighted correction for "x 10 years," and his vision was stable.  During his August 2003 post-deployment health assessment the Veteran reported no dimming of vision, like lights were going out, during his deployment.  The assessment also notes no referral indicated for eyes or dermatologic.  The Veteran reported he was in excellent health.  Records reflect no complaints, treatment, or findings of a rash during active duty service. 

Post-service records include an April 2013 private treatment record that notes the Veteran reported a history of a hand rash.  Examination revealed the Veteran's skin was pink, warm, and dry.  He had no rashes.  

Considering the pertinent evidence in light of the governing legal authority, the service connection claims must be denied.  

In regards to the Veteran's bilateral hand rash, although the Veteran reported during an April 2013 private treatment record that he had a history of a hand rash and avers in his July 2013 statement that the rash on his hands began in the winter of 2001 while on active duty service and he saw a VA doctor for the condition, service treatment records are silent for any complaints, treatment, or findings of a rash during active duty service or after service.  Rather his January 2003 examination notes his skin was normal and he reported during his August 2003 post-deployment health assessment that he was in excellent health.  

While the Veteran is competent to identify a rash, which is an observable condition, he has provided no specific information in this regard, and the clinical evidence, both in and after service, is essentially negative.  As there are no signs or symptoms involving the skin, the Gulf War presumptive provisions are not for application.

Accordingly, the Board finds that a preponderance of the evidence is against each of the elements necessary for service connection and the Board concludes that service connection for the claimed rash on the hands is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56  

In regards to the Veteran's eye disability claim, service treatment records note the Veteran reported on his December 1998 report of medical history that he wore glasses or contact lenses and an August 1999 record notes he was diagnosed with myopia.  However, VA law provides that refractive error of the eye does not constitute a disease or injury.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, and presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  The Board must therefore determine whether there is any additional disability superimposed upon the refractive error.

The Veteran avers in his September 2014 substantive appeal that during his deployment in 2003 he spent most of his time outside and with no eye protection from the sun.  This is why his prescription needed to be strengthened every year since his deployment and why his eyes are extremely sensitive to bright sunlight.  While the Veteran is competent to describe his in-service recollections of sun exposure because this requires only personal knowledge as it comes to him through his senses, the Veteran does not possess the medical expertise to diagnose a disorder of the eyes.  Moreover, the Veteran reported during his August 2003 post-deployment health assessment that he had no dimming of vision, like lights were going out, during his deployment.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine with respect to the claim of entitlement to service connection for an eye disability; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a bilateral hand rash is denied. 

Entitlement to service connection for an eye disability, claimed as loss of eyesight, is denied.  




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


